UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4627


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCUS GOSSETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:02-cr-00248-GRA-23)


Submitted:    December 16, 2009             Decided:   February 2, 2010


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal   Public Defender,
Greenville, South Carolina, for Appellant. W. Walter Wilkins,
United States Attorney, E. Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marcus       Gossett      appeals        the    district     court’s       order

revoking     his     supervised       release        and    sentencing     him     to    five

months in prison, followed by a five-year term of supervised

release.     Gossett        argues       that       the     district     court’s       orally

pronounced sentence conflicts with the written judgment.

             Where a conflict exists between an orally pronounced

sentence and the written judgment, the oral sentence controls.

Fed.   R.        Crim.     P.    35(c)     (“‘[S]entencing’            means     the     oral

announcement of the sentence.”); United States v. Osborne, 345

F.3d 281, 283 n.1 (4th Cir. 2003).                        The record establishes that

the district court imposed a five-month active prison term to be

followed by a five-year term of supervised release, in its oral

pronouncement of the sentence.                      This is precisely the sentence

recited     in    the     written     judgment.           Thus,   there   is     simply    no

conflict    between        the   sentence       imposed      in   open    court    and    the

sentence reflected in the written judgment.                        Nor do we find the

oral      pronouncement          of      sentence           ambiguous      or      unclear.

Accordingly, we affirm.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials        before    the    court    and       argument     would    not     aid    the

decisional process.

                                                                                   AFFIRMED



                                                2